Citation Nr: 1509700	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus.  


REPRESENTATION

Appellant represented by:	Rhode Island Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for Type II Diabetes Mellitus on the premise that it was presumptively associated with his exposure to herbicides (Agent Orange) during his service.  The assigned a 20 percent initial rating for this disability, retroactively effective from September 7, 2010.  He is contesting this initial rating, contending it should be higher.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran requested and consequently was scheduled to have a hearing at the RO in February 2015 before a Veterans Law Judge (VLJ) of the Board using video-conferencing technology.  He failed to report for the hearing, however, so was marked a "no show", and he did not provide any explanation or good cause for his absence or request to have the hearing rescheduled.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

Further development of this claim is necessary because a VA compensation examination is needed assessing the severity of this disability, especially since the RO granted service connection for the Veteran's diabetes based on its presumptive association with his service, therefore without actually having him examined.  The present severity of this disability thus needs to be determined since the other evidence in the claims file does not provide the information needed to make this critical assessment.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

A VA compensation examination also is needed because the criteria for a rating higher than 20 percent for diabetes mellitus require "regulation of activities," that is, even aside from using insulin and restriction of diet.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Indeed, this is necessary for a higher 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the Court has held that all the criteria must be met given the clearly conjunctive structure of the language used in DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of DC 7913 for diabetes mellitus with the non-successive DC 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364.  

Finally, in light of this remand, all outstanding VA and private treatment records should be obtained and considered.  38 C.F.R. § 3.159(c)(1) and (2).  


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Type II Diabetes Mellitus in recent years.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the electronic file.  A specific request must be made for all treatment records from the local VA Medical Center (VAMC) in Providence, Rhode Island.  

If any identified records are unobtainable (or do not or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented.  See 38 C.F.R. § 3.159(c) and (e).  

2.  Upon receipt of all additional records, schedule a VA compensation examination to assess the severity of the Veteran's service-connected Type II Diabetes Mellitus.  His electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail.  

But, in particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho, 21 Vet. App. at 364.  

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

3.  Then readjudicate this claim for a higher initial rating for the service-connected Type II Diabetes Mellitus, in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

